Exhibit 10.2

AMENDED AND RESTATED GUARANTY

THIS AMENDED AND RESTATED GUARANTY (this “Guaranty”) dated as of December 22,
2015, executed and delivered by each of the undersigned, whether one or more,
(individually and collectively, “Guarantor”), in favor of (a) KEYBANK, NATIONAL
ASSOCIATION, in its capacity as Administrative Agent (the “Agent”) for the
Lenders and the Issuing Bank under that certain Amended and Restated Credit
Agreement dated as of even date herewith, by and among STRATEGIC STORAGE
OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, and its
Subsidiaries party to the Credit Agreement (collectively, the “Borrower”), the
financial institutions party thereto and their assignees in accordance therewith
(the “Lenders”), and the Agent (as the same may be amended, restated,
supplemented or otherwise modified from time to time in accordance with its
terms, the “Credit Agreement”) and (b) the Lenders.

WHEREAS, pursuant to the Credit Agreement, the Issuing Bank and the Lenders have
made available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;

WHEREAS, the Borrower and Guarantor, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
and have determined it to be in their mutual best interests to obtain financing
from the Agent and the Lenders through their collective efforts;

WHEREAS, Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, Guarantor
is willing to guarantee the Borrower’s obligations to the Agent and the Lenders
on the terms and conditions contained herein; and

WHEREAS, Guarantor’s execution and delivery of this Guaranty is one of the
conditions precedent to the Agent, the Issuing Bank, and the Lenders making, or
continuing to make, such financial accommodations to the Borrower;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by Guarantor, Guarantor agrees as follows:

Section 1.   Guaranty.   Guarantor hereby absolutely and unconditionally
guaranties the due and punctual payment and performance of all of the following
when due (collectively referred to as the “Obligations”): (a) all indebtedness
and obligations owing by the Borrower to any of the Lenders, the Issuing Bank,
or the Agent under or in connection with the Credit Agreement and any other Loan
Document, including without limitation, the repayment of all principal of the
Loans made by the Lenders to the Borrower under the Credit Agreement, the
repayment of all LC Disbursements with respect of all Letters of Credit issued
under the Credit Agreement, and the payment of all interest, fees, charges,
reasonable attorneys’ fees and other amounts payable to any Lender, the Issuing
Bank, or the Agent thereunder or in connection therewith (including any Hedging
Agreement); (b) any and all extensions, renewals, modifications, amendments or
substitutions of the foregoing; and (c) all expenses, including, without
limitation, reasonable attorneys’ fees and disbursements, that are incurred by
the

 

1



--------------------------------------------------------------------------------

Lenders or the Agent in the enforcement of any of the foregoing or any
obligation of such Guarantor hereunder. Notwithstanding anything in this
Guaranty to the contrary, the obligations guaranteed under this Guaranty shall
not include any Excluded Swap Obligations.

Section 2.   Guaranty of Payment and Not of Collection.   This Guaranty is a
guaranty of payment and performance, and not of collection, and a debt of
Guarantor for its own account. Accordingly, the Lenders and the Agent shall not
be obligated or required before enforcing this Guaranty against any Guarantor:
(a) to pursue any right or remedy the Lenders or the Agent may have against the
Borrower, any other Guarantor or any other Person or commence any suit or other
proceeding against the Borrower, any other Guarantor or any other Person in any
court or other tribunal; (b) to make any claim in a liquidation or bankruptcy of
the Borrower, any other Guarantor or any other Person; or (c) to make demand of
the Borrower, any other Guarantor or any other Person or to enforce or seek to
enforce or realize upon any collateral security held by the Lenders, the Issuing
Bank, or the Agent which may secure any of the Obligations. In this connection,
Guarantor hereby waives the right of such Guarantor to require any holder of the
Obligations to take action against the Borrower as provided by any legal
requirement of any Governmental Authority.

Section 3.   Guaranty Absolute.   Guarantor guarantees that the Obligations will
be paid strictly in accordance with the terms of the documents evidencing the
same, regardless of any legal requirement now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Agent or the
Lenders with respect thereto. The liability of Guarantor under this Guaranty
shall be absolute and unconditional in accordance with its terms and shall
remain in full force and effect without regard to, and shall not be released,
suspended, discharged, terminated or otherwise affected by, any circumstance or
occurrence whatsoever (other than the full and final payment and performance of
the Obligations), including, without limitation, the following (whether or not
such Guarantor consents thereto or has notice thereof):

(a)        (i) any change in the amount, interest rate or due date or other term
of any of the Obligations; (ii) any change in the time, place or manner of
payment of all or any portion of the Obligations; (iii) any amendment or waiver
of, or consent to the departure from or other indulgence with respect to, the
Credit Agreement, any other Loan Document, or any other document or instrument
evidencing or relating to any Obligations; or (iv) any waiver, renewal,
extension, addition, or supplement to, or deletion from, or any other action or
inaction under or in respect of, the Credit Agreement, any of the other Loan
Documents, or any other documents, instruments or agreements relating to the
Obligations or any other instrument or agreement referred to therein or
evidencing any Obligations or any assignment or transfer of any of the
foregoing;

(b)        any lack of validity or enforceability of the Credit Agreement, any
of the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Obligations or any assignment or transfer
of any of the foregoing;

(c)        any furnishing to the Agent or the Lenders of any security for the
Obligations, or any sale, exchange, release or surrender of, or realization on,
any collateral security for the Obligations;

 

2



--------------------------------------------------------------------------------

(d)        any settlement or compromise of any of the Obligations, any security
therefor, or any liability of any other party with respect to the Obligations,
or any subordination of the payment of the Obligations to the payment of any
other liability of the Borrower;

(e)        any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any other
Guarantor, the Borrower or any other Person, or any action taken with respect to
this Guaranty by any trustee or receiver, or by any court, in any such
proceeding;

(f)        any nonperfection of any security interest or other Lien on any of
the collateral securing any of the Obligations;

(g)        any act or failure to act by the Borrower or any other Person which
may adversely affect such Guarantor’s subrogation rights, if any, against the
Borrower to recover payments made under this Guaranty;

(h)        any application of sums paid by the Borrower or any other Person with
respect to the liabilities of the Borrower to the Agent or the Lenders,
regardless of what liabilities of the Borrower remain unpaid;

(i)        any defect, limitation or insufficiency in the borrowing powers of
the Borrower or in the exercise thereof; or

(j)        any other circumstance which might otherwise constitute a defense
available to, or a discharge of, any Guarantor hereunder.

Section 4.   Action with Respect to Obligations.   The Lenders, the Issuing
Bank, and the Agent may in accordance with the Credit Agreement, at any time and
from time to time, without the consent of, or notice to, any Guarantor, and
without discharging any Guarantor from its obligations hereunder take any and
all actions described in Section 3 and may otherwise: (a) amend, modify, alter
or supplement the terms of any of the Obligations (consistent with the
requirements for amendment, modification, alteration or supplementation, if any,
contained in the instruments giving rise to the Obligations), including, but not
limited to, extending or shortening the time of payment of any of the
Obligations or the interest rate that may accrue on any of the Obligations; (b)
amend, modify, alter or supplement the Credit Agreement or any other Loan
Document (consistent with the requirements for amendment, modification,
alteration or supplementation, if any, contained in the Credit Agreement or any
of the Loan Documents); (c) sell, exchange, release or otherwise deal with all,
or any part, of any collateral securing any of the Obligations; (d) release any
Person liable in any manner for the payment or collection of the Obligations;
(e) exercise, or refrain from exercising, any rights against the Borrower or any
other Person (including, without limitation, any other Guarantor); and (f) apply
any sum, by whomsoever paid or however realized, to the Obligations in such
order as the Lenders or the Agent shall elect in accordance with the Credit
Agreement.

 

3



--------------------------------------------------------------------------------

Section 5.   Representations and Warranties.   Guarantor hereby makes to the
Agent and the Lenders all of the representations and warranties made by the
Borrower with respect to or in any way relating to such Guarantor in the Credit
Agreement and the other Loan Documents, as if the same were set forth herein in
full.

Section 6.   Covenants.   Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any other Loan Documents.

Section 7.   Waiver.   Guarantor, to the fullest extent permitted by applicable
law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.

Section 8.   Inability to Accelerate Loan.   If the Agent and/or the Lenders are
prevented from demanding or accelerating payment thereof by reason of any
automatic stay or otherwise, the Agent and/or the Lenders shall be entitled to
receive from Guarantor, upon demand therefor, the sums which otherwise would
have been due had such demand or acceleration occurred.

Section 9.   Reinstatement of Obligations.   Guarantor agrees that this Guaranty
shall continue to be effective or be reinstated, as the case may be, with
respect to any Obligations if at any time payment of any such Obligations is
rescinded or otherwise must be restored by the Agent and/or the Lenders upon the
bankruptcy or reorganization of the Borrower or any Guarantor or otherwise.

Section 10.   Subrogation.   Until all of the Obligations shall have been
indefeasibly paid in full, any right of subrogation a Guarantor may have shall
be subordinate to the rights of Agent, the Issuing Bank, and the Lenders and
Guarantor hereby waives any right to enforce any remedy which the Agent, the
Issuing Bank, and/or the Lenders now have or may hereafter have against the
Borrower, and Guarantor hereby waives any benefit of, and any right to
participate in, any security or collateral given to the Agent, the Issuing Bank,
and the Lenders to secure payment or performance of any of the Obligations other
than as may be expressly provided for in the Credit Agreement, including but not
limited to payments as contemplated in Section 6.05 of the Credit Agreement.

Section 11.   Payments Free and Clear.   All sums payable by Guarantor hereunder
shall be made free and clear of and without deduction for any Indemnified Taxes
(as defined in the Credit Agreement) or Other Taxes (as defined in the Credit
Agreement); provided that if any Guarantor shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section),
the Agent, the Issuing Bank, or any Lender (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made;
(ii) such Guarantor shall make such deductions; and (iii) such Guarantor shall
pay the full amount deducted to the relevant Governmental Authority (as defined
in the Credit Agreement) in accordance with applicable law.

 

4



--------------------------------------------------------------------------------

Section 12.   Set-off.   Guarantor hereby grants to Agent, on behalf of the
Issuing Bank and the Lenders, a security interest in and lien on all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by Agent to or for the credit or the account
of any Guarantor. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, the Issuing Bank
and each Lender is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final but excluding any
funds held by the Borrower on behalf of tenants or other third parties) at any
time held and other obligations at any time owing by the Issuing Bank or such
Lender to or for the credit or the account of any Guarantor against any of and
all the obligations of such Guarantor now or hereafter existing under this
Guaranty held by the Issuing Bank or such Lender then due and payable. Guarantor
agrees, to the fullest extent it may effectively do so under applicable law,
that any holder of a participation in a Note, whether or not acquired pursuant
to the applicable provisions of the Credit Agreement, may exercise rights of
setoff or counterclaim and other rights with respect to such participation as
fully as if such holder of a participation were a direct creditor of such
Guarantor in the amount of such participation.

Section 13.   Subordination.   Guarantor hereby expressly covenants and agrees
for the benefit of the Agent, the Issuing Bank, and the Lenders that all
obligations and liabilities of the Borrower or any other Guarantor to such
Guarantor of whatever description, including without limitation, all
intercompany receivables of such Guarantor from the Borrower or any other
Guarantor (collectively, the “Junior Claims”) shall be subordinate and junior in
right of payment to all Obligations; provided, however, that payment thereof may
be made so long as no Event of Default shall have occurred and be continuing. If
an Event of Default shall have occurred and be continuing, then no Guarantor
shall accept any direct or indirect payment (in cash, property, securities by
setoff or otherwise) from the Borrower or any other Guarantor on account of or
in any manner in respect of any Junior Claim until all of the Obligations have
been indefeasibly paid in full, except as expressly provided for in the Credit
Agreement, including but not limited to payments as contemplated in Section 6.05
of the Credit Agreement.

Section 14.   Avoidance Provisions.   It is the intent of Guarantor, the Agent,
the Issuing Bank, and the Lenders that in any Proceeding, such Guarantor’s
maximum obligation hereunder shall equal, but not exceed, the maximum amount
which would not otherwise cause the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Agent, the Issuing Bank, and the
Lenders) to be avoidable or unenforceable against such Guarantor in such
Proceeding as a result of applicable law, including without limitation, (a)
Section 548 of the Bankruptcy Code of 1978, as amended (the “Bankruptcy Code”)
and (b) any state fraudulent transfer or fraudulent conveyance act or statute
applied in such Proceeding, whether by virtue of Section 544 of the Bankruptcy
Code or otherwise. The applicable laws under which the possible avoidance or
unenforceability of the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Agent, the Issuing Bank, and the Lenders)
shall be determined in any such Proceeding are referred to as the “Avoidance
Provisions.” Accordingly, to the extent that the obligations of any Guarantor
hereunder would otherwise be subject to avoidance under the Avoidance
Provisions, the maximum Obligations for which such Guarantor shall be liable
hereunder shall be reduced to that amount which, as of the

 

5



--------------------------------------------------------------------------------

time any of the Obligations are deemed to have been incurred under the Avoidance
Provisions, would not cause the obligations of any Guarantor hereunder (or any
other obligations of such Guarantor to the Agent, the Issuing Bank, and the
Lenders), to be subject to avoidance under the Avoidance Provisions. This
Section is intended solely to preserve the rights of the Agent, the Issuing
Bank, and the Lenders hereunder to the maximum extent that would not cause the
obligations of any Guarantor hereunder to be subject to avoidance under the
Avoidance Provisions, and no Guarantor nor any other Person shall have any right
or claim under this Section as against the Agent, the Issuing Bank, and the
Lenders that would not otherwise be available to such Person under the Avoidance
Provisions.

Section 15.   Information.   Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower, of the other
Guarantors and of all other circumstances bearing upon the risk of nonpayment of
any of the Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that none of the Agent, the
Issuing Bank, or any Lender shall have any duty whatsoever to advise any
Guarantor of information regarding such circumstances or risks.

Section 16.   Governing Law.   THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 17.   Jurisdiction; Venue; JURY WAIVER.

(a)        Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the state and federal
courts in New York, New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Guaranty or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
State or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Guaranty shall
affect any right that the Agent, the Issuing Bank, or any Lender may otherwise
have to bring any action or proceeding relating to this Guaranty or any other
Loan Document against the Guarantor or its properties in the courts of any
jurisdiction.

(a)        Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty or any other Loan Document in any
court referred to in paragraph (a) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(b)        WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING

 

6



--------------------------------------------------------------------------------

 

DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY, ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

(b)        [Intentionally Omitted.]

Section 18.   Loan Accounts.   The Agent may maintain books and accounts setting
forth the amounts of principal, interest and other sums paid and payable with
respect to the Obligations, and in the case of any dispute relating to any of
the outstanding amount, payment or receipt of Obligation or otherwise, the
entries in such account shall be binding upon Guarantor as to the outstanding
amount of such Obligations and the amounts paid and payable with respect thereto
absent manifest error. The failure of the Agent to maintain such books and
accounts shall not in any way relieve or discharge any Guarantor of any of its
obligations hereunder.

Section 19.   Waiver of Remedies.   No delay or failure on the part of the
Agent, the Issuing Bank, or the Lenders in the exercise of any right or remedy
it may have against any Guarantor hereunder or otherwise shall operate as a
waiver thereof, and no single or partial exercise by the Agent or the Lenders of
any such right or remedy shall preclude other or further exercise thereof or the
exercise of any other such right or remedy.

Section 20.   Successors and Assigns.   Each reference herein to the Agent or
the Lenders shall be deemed to include such Person’s respective successors and
assigns (including, but not limited to, any holder of the Obligations) in whose
favor the provisions of this Guaranty also shall inure, and each reference
herein to any Guarantor shall be deemed to include the Guarantor’s successors
and assigns, upon whom this Guaranty also shall be binding. The Lenders and the
Agent may, in accordance with the applicable provisions of the Credit Agreement,
assign, transfer or sell any Obligation, or grant or sell participation in any
Obligations, to any Person or entity without the consent of, or notice to, any
Guarantor and without releasing, discharging or modifying such Guarantor’s
obligations hereunder. Guarantor hereby consents to the delivery by the Agent,
the Issuing Bank, or any Lender to any assignee, transferee or participant of
any financial or other information regarding the Borrower or any Guarantor.
Guarantor may not assign or transfer its obligations hereunder to any Person.

Section 21.   Amendments.   This Guaranty may not be amended except as provided
in the Credit Agreement.

Section 22.   Payments.   All payments made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the Agent
at the place and time provided for in the Credit Agreement on the date one (1)
Business Day after written demand therefor to such Guarantor by the Agent.

 

7



--------------------------------------------------------------------------------

SECTION 23.   JOINT AND SEVERAL OBLIGATIONS.   THE OBLIGATIONS OF GUARANTOR
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS SHALL BE JOINT AND SEVERAL, AND
ACCORDINGLY, GUARANTOR (BUT NOT ITS LIMITED PARTNERS, SHAREHOLDERS OR MEMBERS)
CONFIRMS THAT IT (BUT NOT ITS LIMITED PARTNERS, SHAREHOLDERS OR MEMBERS) IS
LIABLE FOR THE FULL AMOUNT OF THE OBLIGATIONS HEREUNDER AND UNDER ALL OTHER LOAN
DOCUMENTS.

Section 24.   Notices.   All notices, requests and other communications
hereunder shall be in writing and shall be given as provided in the Credit
Agreement. Guarantor’s address for notice is set forth below its signature
hereto.

Section 25.   Severability.   In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 26.   Headings.   Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

Section 27.   Definitions.   (a) For the purposes of this Guaranty:

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code or any
other applicable bankruptcy laws; (ii) a custodian (as defined in the Bankruptcy
Code or any other applicable bankruptcy laws) is appointed for, or takes charge
of, all or any substantial part of the property of any Guarantor; (iii) any
other proceeding under any applicable law, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up or composition for adjustment
of debts, whether now or hereafter in effect, is commenced relating to any
Guarantor; (iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any
order of relief or other order approving any such case or proceeding is entered
by a court of competent jurisdiction; (vi) any Guarantor makes a general
assignment for the benefit of creditors; (vii) any Guarantor shall fail to pay,
or shall state that it is unable to pay, or shall be unable to pay, its debts
generally as they become due; (viii) any Guarantor shall call a meeting of its
creditors with a view to arranging a composition or adjustment of its debts;
(ix) any Guarantor shall by any act or failure to act indicate its consent to,
approval of or acquiescence in any of the foregoing; or (x) any corporate action
shall be taken by any Guarantor for the purpose of effecting any of the
foregoing.

(b)        Terms not otherwise defined herein are used herein with the
respective meanings given them in the Credit Agreement.

Section 28.   Amendment and Restatement.    This Amended and Restated Guaranty
amends and restates in its entirety that certain Guaranty dated January 20,
2015, by Guarantor in favor of the Agent and the Lenders.

[Remainder of Page Intentionally Left Blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has duly executed and delivered this Guaranty as
of the date and year first written above.

 

STRATEGIC STORAGE TRUST II, INC., a Maryland corporation   By:  

  /s/ Michael S. McClure

  Name:   Michael S. McClure   Title:   Chief Financial Officer  

 

Address for Notices:   Strategic Storage Trust II, Inc.   111 Corporate Drive,
Suite 120   Ladera Ranch, CA 92694   Attention:  H. Michael Schwartz   With a
copy to:   Mastrogiovanni Mersky & Flynn, P.C.   2001 Bryan Street, Suite 1250  
Dallas, Texas 75201   Attention:  Charles Mersky, Esq.  